Citation Nr: 1745751	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a back disability with associated lower extremity neuropathy.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a back disability with associated lower extremity neuropathy.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), dysthymic disorder, and anxiety disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty training (ADT) from September 1976 to February 1977 and honorable active duty service from April 1977 to July 1977. He also served in the Iowa National Guard from August 12, 1977 to June 27, 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the previously denied claims for service connection for a right knee disorder, a left knee disorder, and PTSD, but denied them on the merits; and denied the claims for service connection for dysthymic disorder and anxiety disorder and the claim for entitlement to a TDIU. This appeal ensued.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.         In August 2016, the Board issued a decision which reopened the claims for service connection for a right knee disorder, a left knee disorder, and PTSD and remanded them, as well as the claims for service connection for dysthymic disorder and anxiety disorder and the claim for entitlement to a TDIU, for additional development.  The Veteran's claims for service connection for PTSD, dysthymic disorder, and anxiety disorder have been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  
The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence weighs against a finding that the Veteran's right and left knee disorders had their onset during active duty training, active duty service, or within one year of the Veteran's July 1977 discharge from active duty service; that they are related to such service; or that they are caused or aggravated by the service-connected back disability with associated lower extremity neuropathy.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The requirements for establishing service connection for left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify concerning the claims for service connection for disorders of the bilateral knee was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.     Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes        that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Active duty training includes full-time duty performed for training purposes by members of the National Guard.      38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to active or inactive duty training.  See Biggins, 1 Vet. App. at 477-78. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a bilateral knee disorder on both direct and secondary bases.  In a VA Form 21-4138 received in July 2009, the Veteran reported that his knees were injured in the same incident that his service-connected back was injured, namely when he stepped in a hole.  The Board notes that the incident involving the Veteran's back occurred during annual training between July 10, 1982 and July 24, 1982, at Camp Ripley, Minnesota.  In an October 2009 VA Form 21-4138, the Veteran reported that his knees were aggravated during boot camp and that he asked to see a doctor due to knee problems.  The Veteran also reported that the problems with his knees began in California, where there is little   to no humidity, which aggravates arthritis.  He testified in June 2015 that his knee problems began during basic training and progressed after that.  When questioned by the undersigned, the Veteran denied an actual injury to his knees during service, instead indicating that his problems were tied to activities he was doing at the time, and that he was unsure whether the incident with his back had any bearing on his knees.  The possibility that the bilateral knee disorder was secondary to the service-connected back disability was also raised during the hearing.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with bilateral knee osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.  

Service treatment records show that the Veteran was seen in October 1976, during his period of active duty training, with complaint of arthritis in both knees for five to six years.  He stated he had been diagnosed by a civilian doctor in the right knee and now the left knee was hurting too.  Right knee pain was greater than left knee pain.  There was no objective evidence of bony prominence or dislocation noted and the patella were intact without pain.  Joint lines were within normal limits and the collateral ligaments were intact.  Drawer's test and McMurray test were negative but there was crepitus with range of motion.  The Veteran was sent for further evaluation.  A subsequent record indicates that the Veteran had a history of joint stiffness in the knees for several years and that he had problems in training.  Examination revealed no effusion or redness in either knee and range of motion  was full without crepitus.  Support was within normal limits.  A subsequent x-ray was negative for degenerative changes and the impression was arthralgia without clinical evaluation for arthritis.  The remaining service treatment records are devoid of reference to complaint of, or treatment for, any knee problems, to include during the Veteran's July 1982 annual training when he injured his back.  In fact, the Veteran specifically denied leg pain when seen following the July 1982 incident.  See records from Medical Associates Clinic.  While the Board acknowledges         that the Veteran reported swollen or painful joints; broken bones; and arthritis, rheumatism or bursitis, during a January 1977 examination conducted before the Veteran's period of active duty, there were no specific notations associated with these reports, the Veteran specifically denied cramps in his legs; bone, joint or   other deformity; lameness; and "trick" or locked knee, and clinical evaluation of   the Veteran's lower extremities was normal at that time.  Clinical evaluation of      the Veteran's lower extremities was also normal at the time of a February 1985   periodic examination.  

The first treatment following service was in June 1988 for the right knee and in January 1999 for the left knee.  The Board notes that x-rays of the Veteran's knees taken in May 1999 were negative for any sign of acute pathology and joint effusion on either side.  In fact, both articular surfaces were noted as being well preserved and there was no bone or joint abnormality.  

As there is no competent evidence of arthritis in either knee during active duty service or within one year following the Veteran's July 1977 discharge from active duty service, competent evidence linking the current condition with service or to       a service-connected disability is required to establish service connection.  

The Veteran underwent a VA joints examination in August 2010, during which he reported that both knees began hurting in 1976 while at boot camp and that his pain had been progressive over the years since they initially began hurting in 1976.  It was the opinion of the examiner that the Veteran's bilateral knee condition was not likely related to his military service.  The examiner noted that the Veteran made only one claim of knee pain while in active duty, which is common during training, and that there was no significant documentation of an inciting traumatic event or any obvious injury that would lead directly to arthritis.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in December 2016.  In pertinent part, he denied direct trauma    to the knees during service, aside from chronic wear and tear from boot camp and training.  It was the examiner's opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that although the Veteran had arthritis in both knee, his bilateral lower extremity symptoms are primarily due to his neuropathy;  that he was only on duty for approximately seven months (with other brief active duty training periods) and there was no significant trauma that would have caused him       to develop arthritis of the knees; and that his bilateral knee arthritis was likely age related.  It was also the examiner's opinion that it is not likely that the Veteran's bilateral knee osteoarthritis was either caused by or permanently aggravated by his service-connected back disability and associated lower extremity neuropathy.  The examiner explained that there is no significant long-standing altered gait due to his service-connected conditions that would have predisposed him to arthritis of the knees; in addition, these are anatomically separate.  

The preponderance of the evidence is against the claims for service connection for disorders of the right and left knees on a direct basis.  While the Board acknowledges that the Veteran complained of knee pain in October 1976 during his period of active duty training, there is no indication that this was a chronic problem or that the Veteran continued to have knee problems during his period of active duty service.  Rather, the Veteran did not seek treatment specific to his knees following the treatment received  in October 1976 during active duty training; he denied "trick" or locked knee and his lower extremities were normal in January 1977; he made no mention of problems involving either knee when seen following the July 1982 annual training incident involving his back; and his lower extremities were normal at the time of a February 1985 periodic examination.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, contentions of continued knee problems since 1976 service are not persuasive.  

Moreover, the August 2010 and December 2016 VA examiners both provided opinions against the claim, which were supported by adequate rationale, namely   that the Veteran was only seen once during service with complaint of knee pain    and that there was no significant in-service trauma or injury that would have led to the development of arthritis.  The August 2010 VA examiner also noted that knee pain is common during training and the December 2016 VA examiner also noted that the Veteran's bilateral knee arthritis was due to aging.  These opinions are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In the absence of competent and probative evidence establishing that the Veteran's current bilateral knee disorder is related to service, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence is also against the claims for service connection for disorders of the right and left knees on a secondary basis.  The December 2016 VA examiner determined that that it is not likely that the Veteran's bilateral knee osteoarthritis was either caused by or permanently aggravated by his service-connected back disability and associated lower extremity neuropathy in the absence of any significant long-standing altered gait due to his service-connected conditions 
that would have predisposed him to arthritis of the knees. This opinion, which stands uncontroverted in the record, relied upon evidence specific to this Veteran in coming to the conclusion provided and is, therefore, afforded high probative value.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Board acknowledges the Veteran's attorney's assertion that the December 2016 opinion regarding the claim on a secondary basis employs a nonsensical rationale.  The attorney, however, misstates the opinion as saying that the Veteran's knee problems are primarily due to neuropathy rather than the examiner's determination that the Veteran's symptoms are due to neuropathy but that the osteoarthritis was not caused or aggravated by the neuropathy associated with the service-connected back.  See December 2016 opinion (emphasis added).  As such, the Board disagrees with the assertion raised by the attorney and finds that the rationale used to support the opinion provided makes sense.  

While the Veteran believes that his current bilateral knee disorder is related to    service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau     v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence   to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his current bilateral knee disorder are matters not capable    of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability, or whether his current disorder is in any way related to a service-connected disability, are also matters that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service    and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current bilateral knee disorders is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.


In reaching the above conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Board remanded the claims for service connection for PTSD, dysthymic disorder, and anxiety disorder in order to schedule a VA examination wherein the examiner was specifically asked to provide an opinion regarding whether it is at least as likely as not that any diagnosed psychiatric disorder and the previously diagnosed anxiety disorder and dysthymic disorder had its onset during active service or active duty for training or is related to such service.  The examiner did not provide an opinion regarding the previously diagnosed anxiety disorder and dysthymic disorder.  Where the remand orders of the Board are not complied     with, the Board errs as a matter of law when it fails to ensure compliance. Stegall     v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.

The claim for entitlement to a TDIU remains inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  In addition, it appears that the RO did not request the Veteran to provide the necessary release in order to obtain his records from the agency in Iowa that handles vocational rehabilitation.  While the Board notes that the Veteran's attorney faxed in a voluminous amount     of records associated with the Veteran's VA vocational rehabilitation claim, clarification should be obtained as to whether the Veteran did or did not seek         out vocational rehabilitation through the state.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his attorney to clarify whether he sought vocational rehabilitation through the state of Iowa.  If the answer is affirmative, request the Veteran's records from the agency in Iowa that handles vocational rehabilitation after securing any necessary release from the Veteran.

2.  Return the electronic file to the examiner who conducted the December 2016 initial PTSD DBQ for    an addendum opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the previously diagnosed anxiety disorder and dysthymic disorder had their onset during active service or active duty for training or are related to such service.  The examiner must provide a rationale for the conclusions reached.

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's remaining claims should be readjudicated.        If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case        is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


